213 F.2d 25
94 U.S.App.D.C. 173
WILLIAMS,v.UNITED STATES.
No. 11843.
United States Court of AppealsDistrict of Columbia Circuit.
Argued May 10, 1954.Decided May 20, 1954.

Mr. William S. Thompson, Washington, D.C., for appellant.
Mr. Edward O. Fennell, Asst. U.S. Atty, Washington, D.C., with whom Messrs. Leo A. Rover, U.S. Atty., and Lewis A. Carrol, Asst. U.S. Atty., Washington, D.C., were on the brief, for appellee.
[94 U.S.App.D.C. 174] Before EDGERTON, WILBUR K. MILLER and PRETTYMAN, Circuit judges.
PER CURIAM.


1
Convicted of illegally trafficking in narcotics, James S. Williams appeals.  He says the District Court erred in denying his motion for a directed verdict of acquittal at the close of the government's case because the evidence at that point showed he had been entrapped by a federal narcotics agent.  He charges the court erred in then permitting the prosecution to reopen its case and introduce evidence tending to show his predisposition and criminal design.  He complains also of the court's charge concerning entrapment.


2
We think the trial judge did not abuse his discretion in permitting the prosecution to introduce additional proof after the plea of entrapment was entered.  The issue was fairly submitted to the jury and its verdict, being supported by the evidence, must stand.


3
Affirmed.